UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1442


JEFFEREY L. VANDERHALL, as Assignee of Maurice Wilson and
Priscilla J Ford,

                Plaintiff – Appellant,

          v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Richard M. Gergel, District Judge.
(4:14-cv-00518-RMG)


Submitted:   November 24, 2015            Decided:   December 3, 2015


Before KING, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William P. Hatfield, HATFIELD TEMPLE, LLP, Florence, South
Carolina; Robert N. Hill, LAW OFFICE OF ROBERT HILL, Lexington,
South Carolina, for Appellant. Charles R. Norris, Robert W.
Whelan, NELSON MULLINS RILEY & SCARBOROUGH LLP, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jefferey Vanderhall appeals from the district court’s order

granting   the   Defendant’s    motion     for    summary     judgment    in    his

civil case raising issues related to an insurance settlement

dispute.     Vanderhall argues that an offer to settle an insurance

claim made on his behalf while he was unconscious in a coma was

legally valid because his mother acted on his behalf as his

implied agent and he later ratified the actions of the attorney

hired by his mother.    We affirm.

     We review a district court’s grant of summary judgment de

novo, “viewing all facts and reasonable inferences therefrom in

the light most favorable to the nonmoving party.”                        Smith v.

Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014) (internal quotation

marks omitted).     Summary judgment is appropriate only when there

is no genuine issue of material fact and the movant is entitled

to judgment as a matter of law.           Seremeth v. Bd. of Cty. Comm’rs

Frederick Cty., 673 F.3d 333, 336 (4th Cir. 2012).                  The relevant

inquiry on summary judgment is “whether the evidence presents a

sufficient    disagreement     to   require      submission    to    a   jury   or

whether it is so one-sided that one party must prevail as a

matter of law.”     Anderson v. Liberty Lobby, 477 U.S. 242, 251-52

(1986).    An otherwise properly supported summary judgment motion

will not be defeated by the existence of some factual dispute,

however; only disputes over facts that might effect the outcome

                                      2
of the suit under the governing law will properly preclude the

entry of summary judgment.         Id. at 248.

      The district court properly found — and the parties do not

dispute — that South Carolina law applies to this case.                   The

district court determined that while Vanderhall was in a coma,

his mother, who hired an attorney to represent Vanderhall and

present a settlement offer to the insureds’ insurance company,

Defendant State Farm Mutual Automobile Insurance Company (State

Farm), did not have legal authorization to act on his behalf

while he was incapacitated.*          Vanderhall does not contest that

his   mother    did   not   have    express   legal   authority   or    court

appointment to act on his behalf.             Rather, Vanderhall argues

that because: his mother handled his finances, including his

social security disability benefits; he lived with his mother;

and he trusted that she would act in his best interest, his

mother had implied pre-existing agency to settle the insurance

claim.    State Farm counters that Vanderhall did not expressly

intend    for   his   mother   to    negotiate,   enter   settlement,    and




      *Vanderhall suggests in his brief that the district court
considered that his incapacity was due to his slight brain
damage or mild retardation; however, our reading of the district
court’s order reveals no indication that it was relying on any
condition or period of time other than the time Vanderhall was
unconscious and in a coma.



                                       3
release claims before he became temporarily incapacitated after

the accident.

         Apparent implied agency may be established by “affirmative

conduct” by the principal or “conscious and voluntary inaction.”

Froneberger v. Smith, 748 S.E.2d 625, 630 (S.C. Ct. App. 2013).

Apparent        agency     requires     “that         the     purported        principal

consciously or impliedly represented another to be his agent.”

Graves v. Serbin Farms, 409 S.E.2d 769, 771 (S.C. 1991).                                 A

principal must make direct representations to a third party that

another has authority to act on his behalf.                          Froneberger, 748

S.E.2d at 630.           “Apparent authority to do an act is created as

to   a    third   person    by    written       or   spoken    words      or   any   other

conduct of the principal which, reasonably interpreted, causes

the third person to believe the principal consents to have the

act done on his behalf by the person purporting to act for him.”

Frasier v. Palmetto Homes of Florence, 473 S.E.2d 865, 868 (S.C.

Ct. App. 1996).

         The   only    evidence   of   an   implied         agency   is    Vanderhall’s

mother handling his finances, that he lived with her, and that

he trusted her to do the right thing on his behalf.                             However,

the principal must evidence an express intent that he confirmed

a third party to act on his behalf and that the third party’s

actions were within the scope of his or her authority.                          There is

no   express      or   implied    conduct       or   statements      reflecting      that

                                            4
Vanderhall    intended       for     his    mother           to    act      on     his      behalf     to

negotiate     and     enter     settlement             and        release          claims      before

Vanderhall     was    injured        in    the         accident.              Reviewing          South

Carolina law, we determine that these general facts alone are

insufficient    to     create      a      broad        and    general            implied      agency.

Further, to permit an implied agency based on such a general

statement is inapposite to South Carolina’s statutes protecting

incapacitated        persons.          See        S.C.        Code          Ann.       §§ 62-5-101,

62-5-304, 62-5-433 (2009).                We therefore conclude that the court

did not err in deciding that Vanderhall’s mother did not have

implied authority to act on his behalf.

     Vanderhall        also     argues        that           he     later          ratified           his

attorney’s     original         settlement              offer        after             he    regained

consciousness.       State Farm centers its arguments on when a duty

to settle arises.            State Farm contends that because the offer

itself expired before Vanderhall even regained consciousness, it

was impossible both for him to ratify the offer and to create a

duty to settle before he had an opportunity to ratify the offer.

     “With regard to the effect upon a client of acts of his

attorney     done    without       express        authority             .    .     .     under    some

circumstances       the   client       will       be    held       to       have       ratified       the

unauthorized acts of his attorney or to be estopped to deny the

latter’s     authority.        The     authority              of    an       attorney,           or    a

ratification    of     his    unauthorized             acts,       may       be    inferred       from

                                              5
circumstances.”        Foxworth v. Murchison Nat’l Bank, 134 S.E. 428,

431 (S.C. 1926) (internal quotation marks omitted).

     Vanderhall         contends        that      he     never      disaffirmed          the

attorney-client relationship, renounced the settlement offer, or

expressed      dissatisfaction         with    counsel.       Vanderhall,      however,

never had the true opportunity to ratify the settlement offer

because he was not conscious during the 10-day time frame to

accept or reject the offer that was imposed by his attorney.                              In

fact, after speaking with his mother, he rejected the counter

offer    and     stated       that   he    wanted      to    sue.       This       is     not

specifically a ratification of the settlement offer, nor did it

create   a     duty    for     State      Farm    to   retroactively        accept       the

original settlement offer.                We conclude that Vanderhall did not

present sufficient evidence to create a jury question on this

issue.

     Accordingly,         we   affirm      the    district    court’s       order.         We

dispense       with    oral     argument       because      the     facts    and        legal

contentions      are   adequately         presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                              6